DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is responsive to the applicant's RCE amendment filed 02/17/2021.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tonon et al (US-2018/0277089, hereinafter, Tonon) in view of Asao et al (US-2010/0104110, hereinafter, Asao).
Regarding claim 1, Tonon discloses an arrangement (Fig. 1) for at least one of communication and noise attenuation within an aircraft (1), the arrangement comprising: a first microphone (11) cooperatively configured to be directed towards a first aircraft operator (crew) when the first aircraft operator is disposed in a first cockpit seat (3) to 
Tonon does not disclose the microphone of the arrangement is an array of microphones and disposed generally in front of the first aircraft operator.
Asao discloses a noise reduction system or arrangement within an aircraft (100) in the same field of endeavor that having an array of microphones (420a, 420b, 450a, 450b of Fig. 4; 520a1-520a7, 520b1-520b7 of Fig. 5) disposed in a seat of the aircraft for more accurately detecting noise signal level and enhance the noise reduction effect (see ¶ [0086]), and in Fig. 4A showing microphones 420a and 420b of the microphone array are disposed at the peripheral portion of elbow-rest 402aa and elbow-rest 402ab of seat 402 (see also ¶ [0083]) that are disposed generally in front of a user/passenger of the aircraft.
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the invention was made to modify the arrangement for at least one of communication and noise attenuation within an aircraft of Tonon with an array of microphones, as taught by Asao, that are disposed generally in front of the aircraft user such as the aircraft operators or pilots, in order to provide improvement and accuracy of detecting noise signal level and enhance the noise reduction effect.

Regarding claim 9, Tonon discloses an aircraft (Fig. 1) comprising: a fuselage (1) having an interior (2) and including a cockpit (14) and a cabin area (15) that are 
Tonon does not disclose the microphone of the arrangement is an array of microphones and disposed generally in front of the first cockpit seat.
Asao discloses a noise reduction system or arrangement within an aircraft (100) in the same field of endeavor that having an array of microphones (420a, 420b, 450a, 450b of Fig. 4; 520a1-520a7, 520b1-520b7 of Fig. 5) disposed in a seat of the aircraft for more accurately detecting noise signal level and enhance the noise reduction effect (see ¶ [0086]), and in Fig. 4A showing that microphones 420a and 420b of the microphone array are disposed at the peripheral portion of elbow-rest 402aa and elbow-rest 402ab of seat 402 (see ¶ [0083]) that are disposed generally in front of the user/passenger seat.
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the invention was made to modify the arrangement for at least one of communication and noise attenuation within an aircraft of Tonon with an array of microphones, as taught by Asao, that are disposed generally in front of the aircraft 

Regarding claims 2 and 10, Tonon discloses seats 3 can be one or more crew seats in cockpit 14 of the aircraft fuselage 1, see ¶ [0021], which is for a second cockpit seat for a second aircraft operator as claimed, and each of the communication inputs and communication outputs between the two aircraft operators or pilot are clearly corresponding to each other as claimed.
Regarding claims 3-4 and 11-12, since the array of first microphones and speakers, and the array of second microphones and speakers are being disposed in different crew seats as discussed in claim 2 above, the array of first microphones is cooperatively configured to receive predominantly the first communication input and not the second communication input; while the array of second microphones is cooperatively configured to receive predominantly the second communication input and not the first communication input (Fig. 1 of Tonon shows different seats for a crew and a passenger that configured to receive different communication).  
Regarding claims 5-6 and 13-14, see Fig. 1 and ¶ [0030] of Tonon, wherein the on board electronic system is operative to use an algorithm for controlling communication, and it is generally having adaptive control for independent communication control by the first aircraft operator and the second aircraft operator; and Asao shows in Figs. 8, 9 and ¶ [0093], [0094], [0095] that ANC control for the aircraft can be done in a systematic fashion.
Regarding claims 7 and 15, see Figs. 3, 4 of Tonon; and Fig. 3A of Asao.

Method for making claims 17-20 are rejected for the same reasoning as set forth for the rejection of apparatus claims 1-4 since the apparatus claims perform the same functions as the method for making claims.


Response to Arguments
Applicant's arguments to claims 1-20 filed 02/17/2020 have been considered but deemed not persuasive since the claimed limitations are still met by the references of Tonon and Asao as presented in the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



 /XU MEI/            Primary Examiner, Art Unit 2654                                                                                                                                                                                            	 02/27/2020